DETAILED ACTION
Notice of Pre-AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 2021-03-16 has been entered.


Response to Amendment
The amendment filed 2021-03-16 has been entered and fully considered.

Applicant’s arguments, see pp. 8-9, filed 2021-03-16, with respect to the claim amendments overcoming the prior art of the rejection of claims 1-20 under pre-AIA  35 U.S.C. § 103(a) have been fully considered and are persuasive.  The Examiner notes that the AIA  designations in the previous Office actions were incorrect; the prior Office actions should have noted examination under the pre-AIA  first to invent provisions.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:
In interpreting the currently amended claims, in light of the specification as well arguments presented in the responses to the Office actions, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.  First, Applicant’s arguments with respect to the claim amendments traversing the prior art of record are persuasive.  In addition, based on an updated search and further consideration, the Examiner finds that the claimed invention is patentably distinct based on the following additional rationale.

Samuelsson et al. (US Pre-Grant Publication No. 20130347129-A1, hereinafter “Samuelsson”) teaches second-factor authentication services, wherein the service includes a one-time PIN (OTP) sent via SMS message to a phone, and wherein the OTP has an expiration time.

Although Samuelsson discloses the added claim feature of “a challenge having an expiration time, wherein the web server causes the message to be provided in response to authenticating the user account credentials” (e.g. [0005]), Samuelsson does not disclose “copying the challenge to a system clipboard managed on the client device” as required by the claims.  Further, although the Examiner notes prior art where challenges are copied to a clipboard, e.g. Peneder, such prior art is copying from a local app password manager to the 
Thus, the Examiner finds that the prior art does not provide sufficient teaching or motivation for anticipating or rendering obvious the claimed invention as a whole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kevin Bechtel/
Primary Examiner, Art Unit 2491